DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 8-13, & 15-19 are objected to because of the following informalities: 
The amended claims appear to be amended using a tool such as that of the “track changes” tool in a word processing software. While including the typical format of underlining additional language and striking-through deleted language, the form in which it has been presented appears to be in a lighter color that does not have sufficient clarity and contrast for appropriate capture by use of digital imaging and optical character recognition as required by 37 C.F.R. 1.52, see MPEP §608.01. The examiner suggests using the same color of black for all of the text, with the underlining and strike-through formatting providing the indications of amendments.
Claims 1, 15, & 18 further include extensive use of commas and the conjunction “and” in the use of series. It is not clear how each comma separated series is delineated, such that the examiner recommends revising comma use through the use of semicolons to separate items in series that include commas, the use of the oxford comma/semicolon to more clearly delineate items in a series, and that the conjunction “and” only be used at the beginning of an item in a series when the item is the last item of the series.
In line 11 of claim 1, line 13 of claim 15, and line 9 of claim 18, the term “serial” is the improper form of the term --series-- and should be replaced.
filter-- for clarity and consistency with the rest of the claim and its dependents.
In line 10 of claim 15, the term “thank circuit” is misspelled, and should be spelled --tank circuit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-6, 11-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US PGPub 20200014370) in view of Xu (20170093365), both references of record.
As per claim 1:
Matsubara discloses in Fig. 14:
A multiplexer with a hybrid LC acoustic filter, the multiplexer comprising: 
a plurality of filters (filter 10 and filter 20A) configured to filter respective radio frequency signals, a hybrid LC acoustic filter (filter 20A) including at least a capacitance (capacitor Cm), an inductance (inductor Lm), and an acoustic resonator (resonators s1-3 and p1-2);
at least a first hybrid LC acoustic (filter 20A) connected to an input signal and including 
at least a first shunt acoustic resonator (parallel arm resonator P1);
an LC tank circuit (capacitor Cm and inductor Lm) connected in series with the input signal and a second shunt acoustic resonator (parallel arm resonator P2); and
 	at least a first inductor (inductor Lp) connected in parallel with the second shunt acoustic resonator, the first inductor further connected in series with a second inductor (inductor Ls); 
and at least a second filter (filter 10) connected in parallel with the first hybrid LC acoustic filter, the second filter having a different passband than the first hybrid LC acoustic filter (passband of filter 10 is denoted as HB for high 
a shared filter (filter 40) coupled between each of the plurality of filters and a common node (common terminal 110);
and a radio frequency filter (filter 30) coupled to the common node.
Matsubara further discloses:
Filter 10 may be a band pass filter whose configuration is not particularly limited (para [0072]).
Matsubara does not disclose:
A multiplexer with hybrid LC acoustic filters
The plurality of filters is a plurality of hybrid LC acoustic filters configured to filter respective radio frequency signals, each hybrid LC acoustic filter including at least a capacitance, an inductance, and an acoustic resonator, and at least a second hybrid LC acoustic filter connected in parallel with the first hybrid LC acoustic filter, the second hybrid LC acoustic filter having a different passband than the first hybrid LC acoustic filter.
Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC circuit 219), forming a hybrid acoustic wave filter (acoustic and LC filters connected in series, as per Fig. 1).

As a consequence of the combination, the multiplexer includes a plurality of hybrid LC acoustic filters configured to filter respective radio frequency signals, each of the hybrid LC acoustic filters including at least a capacitance, an inductance, and an acoustic resonator, and at least a second hybrid LC acoustic filter connected in parallel with the first hybrid LC acoustic filter, the second hybrid LC acoustic filter having a different passband than the first hybrid LC acoustic filter.

As per claim 2:
	Matsubara discloses in Fig. 14:
the plurality of filters includes the first filter (20A), a second filter, and a third filter (filter 10 may be a plurality of filters for a plurality of frequency bands, thus being a second and third filter, para [0072]).
	Matsubara does not disclose:
the plurality of hybrid LC acoustic filters includes the first hybrid LC acoustic filter, a second hybrid LC acoustic filter, and a third hybrid LC acoustic filter.
	Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC 
	Xu further discloses in Fig. 10:
The use of multiple hybrid LC acoustic filters of similar structures for separate passbands in a triplexer (803 is a mid-band filter and 805 is a high-band filter).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic plurality of second filters of Matsubara with the specific filters of Xu as art-recognized alternative/equivalent band pass filters able to provide the same function and operate in separate bands of a triplexer, as taught by Xu et al.
	As a consequence of the combination, the plurality of hybrid LC acoustic filters includes the first hybrid LC acoustic filter, a second hybrid LC acoustic filter, and a third hybrid LC acoustic filter.

	As per claim 3:
	Matsubara discloses in Fig. 14:
the first hybrid LC acoustic filter is a first band pass filter having a first passband (passband of 20A is the MB, para [0165]), and the second filter is a second band pass filter having a second passband (para [0072]).
	Matsubara does not disclose:
		The second filter is a hybrid LC acoustic filter.
Xu discloses in Fig. 2:

	As a consequence of the combination of claim 1, the second filter is a hybrid LC acoustic filter.

As per claim 5:
	Matsubara discloses in Fig. 14:
		the shared filter is a high pass filter (para [0165]).

	As per claim 6:
	Matsubara discloses in Fig. 14:
the radio frequency filter is a low pass filter (filter 30 is shown w/ a low pass symbol, in contrast to the high pass of 40 and the band pass symbols of 10).

As per claims 11 & 16:
Matsubara discloses in Fig. 14 and related Fig. 10:
a hybrid parallel band pass filter including first (LPF 22) and second (HPF 23) sub-filters connected to a harmonic notch filter (capacitor Cm and inductor Lm, para [0145]).


Matsubara et al. discloses in Fig. 14 and related Fig. 2:
that the first hybrid LC acoustic filter has a first passband (MB from 1.427 GHz to 2.2 GHz) and the second filter has a second passband (HB from 2.3-2.69 GHz), and the first and second passbands are both within a frequency range from 2 gigahertz to 3 or 5 gigahertz (both bands extend into the 2-3 GHz range).
	Matsubara does not disclose:
		The second filter is a hybrid LC acoustic filter.
Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC circuit 219), forming a hybrid acoustic wave filter (acoustic and LC filters connected in series, as per Fig. 1).
	As a consequence of the combination of claim 1, the second filter is a hybrid LC acoustic filter.

	As per claim 14:
	Matsubara discloses in Fig. 14:
the multiplexer is arranged as a quadplexer (filter 10 may be a plurality of filters for a plurality of frequency bands, thus being a second and third filter, para [0072], and further it is noted that embodiment 1 and its modifications may be used as a quadruplexer in para [0183]).


	Matsubara discloses in Fig. 14:
A wireless communication device comprising: 
an antenna (para [0045], and further shown in related Fig. 16, and noted in para [0183]); 
and a multiplexer in communication with the antenna, the multiplexer including: 
a plurality of filters (filter 10 and filter 20A) configured to filter respective radio frequency signals, a hybrid LC acoustic filter (filter 20A) including at least a capacitance (capacitor Cm), an inductance (inductor Lm), and an acoustic resonator (resonators s1-3 and p1-2); 
a shared filter (filter 40) coupled between each of the plurality of hybrid LC acoustic filters and a common node (common terminal 110),
 and a radio frequency filter (filter 30) coupled to the common node;
at least a first hybrid LC acoustic (filter 20A) connected to an input signal and including at least a first shunt acoustic resonator (parallel arm resonator P1);
an LC tank circuit (capacitor Cm and inductor Lm) connected in series with the input signal and a second shunt acoustic resonator (parallel arm resonator P2);
at least a first inductor (inductor Lp) connected in parallel with the second shunt acoustic resonator, the first inductor further connected in series with a second inductor (inductor Ls); 

Matsubara further discloses:
Filter 10 may be a band pass filter whose configuration is not particularly limited (para [0072]).
	Matsubara does not disclose:
the multiplexer including a plurality of hybrid LC acoustic filters configured to filter respective radio frequency signals, each of the hybrid LC acoustic filters including at least a capacitance, an inductance, and an acoustic resonator,
and at least a second hybrid LC acoustic filter connected in parallel with the first hybrid LC acoustic filter, the second hybrid LC acoustic filter having a different passband than the first hybrid LC acoustic filter.
	Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC circuit 219), forming a hybrid acoustic wave filter (acoustic and LC filters connected in series, as per Fig. 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic second filter of Matsubara with the specific filter of Xu as an art-recognized alternative/equivalent band pass filter able to provide the same function.


As per claim 17:
Matsubara et al. discloses in Fig. 14:
that the wireless communication device is configured to support a carrier aggregation (para [0039]) at the common node, the carrier aggregation including a first carrier and a second carrier, the first carrier being within a first passband of the first hybrid LC acoustic filter, and the second carrier being outside of the first passband and a second passband of the second filter (Fig. 14 discloses at least 3 separate non-overlapping (para [0073] and para [0164]) frequency bands (carriers)).
Matsubara does not disclose that the second filter is a second hybrid LC acoustic filter.
Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC circuit 219), forming a hybrid acoustic wave filter (acoustic and LC filters connected in series, as per Fig. 1).


As per claim 18:
Matsubara discloses in Fig. 14:
A multiplexer with a hybrid LC acoustic filter, the multiplexer comprising: 
a plurality of filters (filter 10 and filter 20A), a hybrid LC acoustic filter (filter 20A) including at least a capacitance (capacitor Cm), an inductance (inductor Lm), and an acoustic resonator (resonators s1-3 and p1-2);
at least a first hybrid LC acoustic (filter 20A) connected to an input signal and including 
a first shunt acoustic resonator (parallel arm resonator P1);
an LC tank circuit (capacitor Cm and inductor Lm) connected in series with the input signal and a second shunt acoustic resonator (parallel arm resonator P2); and
 at least a first inductor (inductor Lp) connected in parallel with the second shunt acoustic resonator, the first inductor further connected in series with a second inductor (inductor Ls); 
and at least a second filter (filter 10) connected in parallel with the first hybrid LC acoustic filter, the second filter having a different passband than the first hybrid LC acoustic filter (passband of filter 10 is denoted as HB for high band, and passband for filter 20A is denoted as MB for mid-band, see abstract & related Fig. 10);

and a low-pass filter (filter 30, shown in Fig. 14 to be a low-pass filter) coupled to the common node.
Matsubara further discloses:
Filter 10 may be a band pass filter whose configuration is not particularly limited (para [0072]).
Matsubara does not disclose:
A multiplexer with hybrid LC acoustic filters,
the plurality of filters is a plurality of hybrid LC acoustic filters configured to filter respective radio frequency signals, each hybrid LC acoustic filter including at least a capacitance, an inductance, and an acoustic resonator, and at least a second hybrid LC acoustic filter connected in parallel with the first hybrid LC acoustic filter, the second hybrid LC acoustic filter having a different passband than the first hybrid LC acoustic filter.
Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC circuit 219), forming a hybrid acoustic wave filter (acoustic and LC filters connected in series, as per Fig. 1).

As a consequence of the combination, the multiplexer includes a plurality of hybrid LC acoustic filters configured to filter respective radio frequency signals, each of the hybrid LC acoustic filters including at least a capacitance, an inductance, and an acoustic resonator, and at least a second hybrid LC acoustic filter connected in parallel with the first hybrid LC acoustic filter, the second hybrid LC acoustic filter having a different passband than the first hybrid LC acoustic filter, with the shared high pass filter coupled to each of the plurality of hybrid LC acoustic filters.

Claims 4 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Matsubara et al. (US PGPub 20200014370) in view of Xu (20170093365) as applied to claims 3 & 18 above, and further in view of Kido (US PGPub 20200228155), all references of record.
The resultant combination discloses the multiplexer of claims 3 & 18 respectively, as rejected above.
As per claims 4 & 19:
The resultant combination discloses in Matsubara et al. Fig. 14:
That filter 10 may be a plurality of filters for a plurality of frequency bands and may include band pass filters, high pass filters, band stop filters (band elimination filters), notch filters (a narrow band stop filter), acoustic wave filters, and/or LC filters (para [0072]).

	The resultant combination does not disclose the third hybrid LC acoustic filter is a band stop filter having a stop band that includes the first passband and the second passband.
	Kido et al. discloses in Fig. 11:
A multiplexer circuit comprising three filters (high frequency filters 1, 3, & 4), each comprising acoustic resonators (series arm resonators S11, S12, S41, S42, S43, S31, S32, S33 and parallel arm resonators P11, P12, P41, P42, P31, P32) and non-acoustic components (capacitors C11 and C31 and inductors L11, L12, L13, L41, L42, L31, & L32), where two of the filters (high frequency filters 3 & 4, w/ passbands shown in related Figs. 6 & 8) function as band pass filters and a third of the filters (high frequency filter 1) is a band stop filter having a stop band that includes the first passband and the second passband (para [0069, where the stop band is from 2300 MHz to 2690 MHz, encompassing the pass bands of high frequency filters 3 & 4).
At the time of filing, it would have been obvious to one of ordinary skill in the art for a third hybrid LC acoustic filter of a third frequency band of Matsubara et al. to be a band stop filter having a stop band including the first and second passband to provide the benefit of suppressing degradation of the bandpass characteristic in the passbands of the other filters as taught by Kido et al. (para [0133]).

	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Matsubara et al. (US PGPub 20200014370) in view of Xu  as applied to claims 1 above, and further in view of Tanaka (US PGPub 20180226952), all references of record.
	The resultant combination discloses the multiplexer of claims 3 & 18 respectively, as rejected above.
	As per claim 7:
	The resultant combination does not disclose:
		the shared filter is a non-acoustic LC filter.
Tanaka discloses in Fig. 2A:
A high pass filter (para [0030]) that is a non-acoustic LC filter (inductors L01-03 and capacitors C01-02 only).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic high-pass filter of the resultant combination with the specific high-pass filter of Tanaka for the shared filter as an art-recognized alternative/equivalent high-pass filter able to provide the same function.

As per claim 8:
	Matsubara does not disclose:
the shared filter is a third hybrid LC acoustic filter.
Tanaka discloses in Fig. 14A and Figs. 9A&B:
A high pass filter (para [0082]) that is a hybrid LC acoustic filter (inductors L2-3, capacitor C1, acoustic wave resonators R1a, R1b).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic high-pass filter of the resultant combination with the specific high-.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US PGPub 20200014370) in view of Xu (20170093365), both references of record, with evidence provided by the teaching reference of Inoue et al. (US PGPub 20070046394).
Matsubara discloses in Fig. 14:
A hybrid resonator (inductor Ls and series arm resonator S3), which provides a notch (para [0097]) near the passbands of the first hybrid LC acoustic filter and the second filter without a significant impact on transmission loss (maintaining the function of a band-pass filter, as disclosed).
Matsubara is silent regarding:
A hybrid resonator creates a pair of notches near passbands of the first and second hybrid LC acoustic filters without a significant impact on transmission loss.
Xu discloses in Fig. 2:
A band-pass filter (title) including at least a second acoustic resonator (acoustic filter 20) and at least a non-acoustic passive component (parallel LC circuit 219), forming a hybrid acoustic wave filter (acoustic and LC filters connected in series, as per Fig. 1).
	Inoue et al. teaches in Figs. 7A-C:

Matsubara inherently discloses a pair of notches near passbands of the first hybrid LC acoustic filter and the second filter without a significant impact on transmission loss, as taught by Inoue et al.
	As a consequence of the combination of claim 1, the second filter is a hybrid LC acoustic filter.
	
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Matsubara et al. (US PGPub 20200014370) in view of Xu (20170093365), both references of record, as applied to claim 1 above, and further in view of Inoue et al. (US PGPub 20070046394).
The resultant combination discloses the multiplexer of claim 1, as rejected above.
	The resultant combination does not disclose:
The first and second shunt acoustic resonators of the first hybrid LC acoustic filter are embodied on an acoustic resonator die, and the LC tank, first inductor, and second inductor are external to the acoustic resonator die.
	Inoue et al. discloses in Figs. 31-32C:
A filter comprising acoustic wave resonators, wherein the acoustic wave resonators are positioned on an acoustic resonator die (chip 15, comprising piezoelectric substrate 14), and external components (such as inductors) are located external to the die (inductor 51 on package 30, or as an external component (IPD chip 58, as seen in related Fig. 39).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first and second shunt acoustic resonators of the first hybrid LC acoustic filter the resultant combination on an acoustic resonator die, and the LC tank, first inductor, and second inductor as external to the acoustic resonator die, as a known in the art method of forming filters with acoustic wave resonators as taught by Inoue et al. that provides the benefit of minimizing the area of the acoustic wave resonator chip, and isolating piezoelectric behavior of the acoustic resonators from non-acoustic components, as is well understood in the art.

	Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. The applicant has not addressed how the amendments overcome the prior art, and has not presented arguments for rebuttal. The examiner has simplified the rejections in response to the amendments, but has re-used prior art used with the previous rejections, there being no further arguments against combining Matsubara and Xu, Tanaka, or Kido.
Claims 1-20 are rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/           Examiner, Art Unit 2843